Citation Nr: 0836151	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Reimbursement for the costs associated with private emergency 
department treatment on June 8, 2005. 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1967.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
decision of the Department of Veterans Affairs Medical Center 
(VAMC) in Gainesville, Florida, which denied reimbursement 
for the costs associated with emergency room treatment on 
June 8, 2005.  The Board Remanded the appeal in February 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Board noted in its first Remand of this appeal, when 
an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  

The Board's February 2008 Remand directed the VAMC to issue a 
notice to the veteran about the evidence required to 
substantiate his claim.  As the Board noted in that Remand, 
it is the Board's opinion that such notice requirements are 
applicable to claims for medical reimbursement.  See White v. 
Principi, 18 Vet. App. 152 (table) (2002) (nonprecedential); 
cf. Barger v. Principi, 16 Vet App 132 (2002) (laws and 
regulations governing reimbursement of medical expenses in 
certain, limited circumstances, do not contain any 
notification provisions unique to these claims).  The VAMC's 
sole notification action since the prior Remand was to issue 
a Supplemental Statement of the Claim.  It is the Board's 
opinion that issuance of the November 2005 statement of the 
case (SOC) and the April 2008 supplemental statement of the 
case (SSOC) may not be enough to advise the veteran of VA's 
duties to notify and assist him, since these communications 
did not formally notify the veteran of the information 
required under Pellegrini.  

Additionally, the Board notes that 38 U.S.C.A. § 1725, the 
law governing this claim for reimbursement of private medical 
treatment, was amended during the pendency of the appeal, 
although the definition of an emergency was not amended.  The 
veteran should be notified of the change in the governing 
statute, and the claim should be readjudicated under the 
amended provision.  Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  

The Board directed the VAMC to obtain records from the 
clinical provider the veteran indicated had instructed him to 
seek private emergency evaluation.  Those records, which are 
VA clinical records, were obtained.  However, the Board 
further directed the VAMC to obtain a medical opinion as to 
whether a prudent layperson would have reasonably expected 
that delay in seeking medical attention would have been 
hazardous to life or health, if those clinical records did 
not confirm the veteran's allegations.  The records do not 
reflect that any instruction was provided to the veteran 
regarding immediate care on June 8, 2005, or proximate to 
that date.  The veteran is entitled to assistance to obtain 
that directed medical opinion, even if medical opinion 
obtained prior to the initial rating decision is of record.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should review the claims file 
and ensure that notice to the veteran 
complies with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, including issuance of a letter 
advising the veteran of VA's duties to 
notify and assist him.  The VAMC should 
advise the veteran of the provisions of 
38 U.S.C.A. § 1725, as amended.

2.   The veteran should be afforded the 
opportunity to identify or submit any 
additional evidence relevant to the June 
8, 2005 emergency treatment at issue.  

3.  The VAMC should refer the veteran's 
claims folder for medical opinion.  The 
opining physician should specifically 
state whether a prudent layperson would 
reasonably expect that delay in seeking 
medical attention would be hazardous to 
life or health, under the circumstances in 
this case in June 2005, and should explain 
the significance of the veteran's 
testicular swelling, the response to 
treatment, including antibiotic 
medications, including the extent of 
worsening in severity.  The reviewer 
should describe the records considered and 
the rationale underlying the opinion 
provided.

4.  After the actions requested above have 
been completed, the VAMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

